The plaintiff declared that he was a clear blooded white man, and a regular licensed minister of the Baptist Church; that the defendant said of him at a constables's election, where plaintiff came forward to vote, that he (plaintiff) had no right to vote; that he (plaintiff) was a free negro, and said, "If you let free negroes vote here, let Zach. Warden (who is a free negro) vote also." There was no special damage laid or proved.
The defendant moved to nonsuit plaintiff, upon the ground that the words alleged to have been spoken were not actionable. His Honor being of that opinion, ordered a nonsuit, from which plaintiff appealed.
We are not aware of any class of defamatory words, which are held to be actionable, that would embrace the language complained of in this case. The three classes most usually found in elementary books are:
1. Words that impute a crime or a misdemeanor punishable by an infamous penalty.
2. Words that impute any contagious disease by which the party impugned would be excluded from society.
3. Words derogatory to one in respect to his office, profession, or calling.
The case before us is not embracing in any of these classes.
It is obviously not in the first. It is not in the second, for the reason that this class has been strictly confined to the imputation of certain diseases of a loathsome or pestilential nature. It is not in the third, because the offensive language is not spoken of the plaintiff in respect to his calling, which is indispensable to the actionable character of words in that class. It is stated in the declaration that the plaintiff was a minister of the gospel. Conceding this to be one of the callings falls within the rule of law in respect to slander (which is by no means certain), yet its sacred character will not make language actionable which would not be if used of a private person, unless such language be of and concerning him in his capacity of minister. *Page 142 
Thus stands the law, as we conceive, in respect to words alleged to be actionable of themselves; with respect to all other disparaging words, outside of the limitation prescribed, special damage must be alleged and proved.
Concurring with the court below, that the words are not subject to an action without an allegation and proof of special damage, the judgment of nonsuit in the court below is
PER CURIAM.                                             Affirmed.
(186)